Exhibit 10.1
 
FIFTH AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this "Amendment")
is dated February 28, 2017, by and between HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an
Ohio corporation, jointly and severally (collectively, "Borrower"), and MELROSE
CAPITAL ADVISORS, LLC, an Ohio limited liability company (together with its
successors and assigns, "Lender").
WHEREAS,  Borrower  executed  an  Amended  and   Restated   Promissory   Note  
dated August 15, 2016, payable to the order of Lender in the principal amount of
$1,200,000.00, with a maturity date of September 30, 2016, an Amendment to
Amended and Restated Promissory Note dated September 30, 2016, which extended
the maturity date to October 14, 2016, a Second Amendment to Amended and
Restated Promissory Note dated September 30, 2016, which extended the maturity
date to October 31, 2016, a Third Amendment to Amended and Restated Promissory
Note dated October 31, 2016, which extended the maturity date to November 30,
2016 and a Fourth Amendment to Amended and Restated Promissory Note dated
November 30, 2016, which extended the maturity date to February 28, 2017
(together with all previous amendments or modifications thereto, the "Note");
WHEREAS, Borrower acknowledges that Lender extended the original maturity date
of the Note four times prior to this date, at Borrower's request, based upon
Borrower's ongoing representations that it was engaged in efforts to refinance
the Note in order to repay Lender in full, which has not occurred yet;
WHEREAS, Lender has advised Borrower that it does not intend to continue
extending the Note without evidence that Borrower has made good faith efforts to
refinance the Note, including binding commitment letters from lenders or
investors in an amount not less than the outstanding principal balance of the
Note;
WHEREAS, based upon Borrower's representations that it will be in a position to
repay the Note in full in the next 30 days, Lender has agreed to this additional
extension of the maturity date of the Note;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:
1. The Note is hereby amended as follows:
a.
Section 2 of the Note amended to extend the Maturity Date from February 28, 2017
to March 30, 2017.

b.
Borrower agrees to keep Lender informed of its efforts to refinance the Note.

2. Capitalized terms used and not otherwise defined herein will have the
meanings set forth in the Note.
3. Borrower hereby certifies that: (a) all of its representations and warranties
in the Note and in this Amendment are true and correct as of the date of this
Amendment; (b) no Event of Default or event which, with the passage of time or
the giving of notice or both, would constitute an Event of Default, exists under
the Note; and (c) this Amendment has been executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.  Borrower confirms that the obligations under the
Note remain outstanding without defense, set off, counterclaim, discount or
charge of any kind as of the date of this Amendment.
4. This Amendment is a continuation of the Note and shall not be construed as a
novation or extinguishment of the obligations arising under the Note as
originally issued, and the issuance of this Amendment shall not affect the
priority of any security interest granted in connection with the Note.  The
execution of this Amendment shall not be deemed to be a waiver of any default or
Event of Default.
5. Borrower hereby confirms that the collateral for the Note, including but not
limited to the following: (i) Security Agreement from HEALTHWAREHOUSE.COM, INC.,
HWAREH.COM, INC. and HOCKS.COM, INC. dated March 28, 2013, covering all business
assets, including but not limited to accounts, inventory, equipment , deposit
accounts and general intangibles and (ii) Deposit Account Control Agreement
dated October 22, 2015 between Borrower, Lender and Cheviot Savings Bank with
respect to Borrower's deposit accounts, as restated by a Deposit Account Control
Agreement dated July 8, 2016 between MainSource Bank, successor in interest to
Cheviot Savings Bank, Borrower and Lender, with respect to Borrower's deposit
accounts at MainSource Bank ((i) and (ii), collectively, the "Collateral"),
shall continue unimpaired and in full force and effect.
6. Borrower hereby releases and/or forever discharges Lender, including its
members, managers, employees, agents, attorneys, officers, directors,
representatives and affiliates (collectively "Lender Parties"), from any and all
claims, demands, actions, causes of action, liabilities, losses or costs,
whether known or unknown, which they have, may have, claim to have or allege to
have against Lender Parties as of the date this Amendment is executed, which
relate to the Note, as amended, or the terms of the Note, as amended, or any
instrument related to the Note executed prior to the date this Amendment is
executed, including the Loan Documents, and/or any other actions taken or not
taken by the Lender Parties in connection with the obligations under the Loan
Documents prior to the date this Amendment is executed.
7. This Amendment may be signed in any number of counterpart copies and by the
parties hereto on separate counterparts, but all such copies shall constitute
one and the same instrument.
8. Each party to this Amendment agrees that the terms and conditions of this
Amendment are the result of arms-length negotiations between the parties and
that this Amendment shall not be construed in favor of or against any party by
reason of the extent to which any party, or its counsel, participated in the
drafting of this Amendment.
9. This Amendment will be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns.
10. Except as expressly modified hereby, the Note remains unaltered and in full
force and effect.  This Amendment shall be considered an integral part of the
Note, and all references to the Note in the Note itself or any other Loan
Documents shall, on and after the date of this Amendment, be deemed to be
references to the Note as amended by this Amendment.  Borrower acknowledges that
Lender has made no oral representations to Borrower with respect to the Note and
this Amendment thereto and that all prior understandings between the parties are
merged into the Note as amended by this Amendment.

--------------------------------------------------------------------------------

11. WAIVER OF JURY TRIAL.  BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF
ANY MATTERS ARISING OUT OF THIS AMENDMENT, THE NOTE AND THE TRANSACTIONS
CONTEMPLATED HEREBY.
12. CONFESSION OF JUDGMENT.  Borrower authorizes any attorney to appear in any
court of record in or of the State of Ohio, after the Note becomes due and
payable, whether by its terms or upon default, to waive service of process and
enter judgment by confession against Borrower in favor of Lender or any holder
hereof for the outstanding principal of and accrued but unpaid interest on the
Note, plus all costs of collection, including, without limitation, court costs
and reasonable attorney's fees, and thereby to waive and release all errors in
the proceedings and judgment, and all rights of appeal from such judgment and
stay of execution.  Stay of execution and all exemptions are hereby waived. 
Borrower also agrees that the attorney acting for Borrower as set forth in this
paragraph may be compensated by Lender for such services, and Borrower waives
any conflict of interest caused by such representation and compensation
arrangement.  If an obligation is referred to an attorney for collection, and
the payment is obtained without the entry of a judgment, the obligors will pay
to Lender its attorneys' fees.
[EXECUTION PAGE FOLLOWS]

--------------------------------------------------------------------------------



WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.
HEALTHWAREHOUSE.COM, INC.
 
By: /s/ John Pauly
Print Name: John Pauly
Title: Chief Operating Officer and Interim CEO and President



HWAREH.COM, INC.
 
HOCKS.COM, INC.
     
By: /s/ John Pauly
 
By: /s/ John Pauly
Print Name: John Pauly
 
Print Name: John Pauly
Title: Chief Operating Officer and Interim CEO and President
 
Title: Chief Operating Officer and Interim CEO and President



MELROSE CAPITAL ADVISORS, LLC
 
By: /s/ Timothy E. Reilly
Timothy E. Reilly, Managing Member